       Case 4:21-cv-00709-ALM Document 1 Filed 09/13/21 Page 1 of 21 PageID #: 1




                             IN THE UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

B. P. b/n/f JACK JAY AND                         §
JULIE POTTS,                                     §
        Petitioners,                             §
                                                 §
v.                                               §       Civil Action 4:21-cv-709
FRISCO INDEPENDENT                               §
SCHOOL DISTRICT,                                 §
     Respondent                                  §

                          PLAINTIFFS’ COMPLAINT WITH JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW, Jack Jay and Julie Potts a/n/f of B.P. (hereinafter referred to as the and all

collectively as the “Plaintiffs”) complaining of the Frisco Independent School District (hereinafter

referred to as the “Frisco ISD” or “Frisco”), respectively, and files their Complaint and Jury Demand

as more fully specified below. Plaintiffs reserve the right to replead this Complaint if new claims and

issues arise upon further development of the facts, as permitted by law. In support thereof Plaintiffs

would respectfully supplement with the following

                            I. NATURE AND PURPOSE OF THE ACTION

1.        When B.P. went to Cheerleading Practice at the Stafford Middle School, little did she know her

          life would change for ever. Unlike football practice for boys who have trained staff in that area

          of expertise, B.P. was left with a teacher who was not. Unlike football practice for boys who

          have very clear standards for what is a prohibited tacking or blocking practice, B.P. was forced

          to complete a stunt that was illegal for middle school students. Unlike football practice for

          boys who have significant amount of safety equipment B.P. was forced to complete a dangerous

          stunt without a mat or even a spotter, which is required. Unlike football practice for boys who


     Original Complaint                                                                                  1
       Case 4:21-cv-00709-ALM Document 1 Filed 09/13/21 Page 2 of 21 PageID #: 2




          have staff trained in concussion protocols B.P. did not benefit from trained staff in this regard

          either. Left to endure the above, B.P. was severely injured that day experiencing a severe

          concussion. Even though her symptoms were obvious neither the assistant coach, coach or

          nurse called emergency medical services (“EMS”) at all. Apparently the Frisco Independent

          School District has an unwritten practice and custom which completely restricts and inhibits

          staff from calling for emergency medical services, even when the child is experiencing an

          obvious medical emergency. Not surprisingly this to provide necessary medical services in a

          timely manner, can have life-changing effects. That is exactly what happened in this case.

          Accordingly Plaintiffs bring forth civil rights claims pursuant to the Constitution of the United

          States and the statutes promulgated thereunder, to remedy the acts and omissions of the School

          District Defendant.

                                           II. JURISDICTION

2.        Jurisdiction is conferred upon this Court pursuant to 28 U.S.C.A. §1331 and 1343 because the

          matters in controversy arise under the Fourteenth Amendments to the United States

          Constitution and the laws of the United States.

3.        Moreover this Court has supplementary jurisdiction over state and common law claims

          pursuant to 28 U.S.C. §1367.

                                               IV. VENUE

4.        Under 28 U.S.C. §1391, venue is proper before this Court because the events and omissions

          giving rise to the Plaintiffs’ claims occurred in the Eastern District of Texas, Sherman

          Division.

                                               V. PARTIES



     Original Complaint                                                                                  2
       Case 4:21-cv-00709-ALM Document 1 Filed 09/13/21 Page 3 of 21 PageID #: 3




5.        B.P. is a citizen of the State of Texas, and at all pertinent times, a student at the Frisco

          Independent School District. Her parents are father Jack Jay Potts and mother Julie Potts who

          are also citizens of the State of Texas and residents of Denton County. They sue in their

          capacity as next friends. Their address is 4351 Mueller Lane, Prosper, Texas 75078.

6.        Defendant Frisco Independent School District is a school district organized under the laws of

          the State of Texas. Frisco ISD was at all pertinent times responsible for the care, management

          and control of all public-school business and transportation vehicles within its jurisdiction, the

          hiring, training and supervision of teachers at the School as to safety and supervision of

          students with and without disabilities within the district. Defendant Frisco ISD may be served

          through its Superintendent, the Honorable Mike Waldrip, EdD, Superintendent at the

          Administrative Offices at 5515 Ohio Drive, Frisco, Texas 75035. Plaintiffs reasonably the

          School District will be represented by the Honorable Meredith Prykryl Walker of Walsh

          Gallegos, Trevino, Russo and Kyle PC., 105 Decker Court, Suite 600, Irving, Texas 75062.

                          VI. STATEMENT OF FACTS- SAFETY IN SCHOOLS

A.        STANDARDS OF THE UNIVERSITY INTERSCHOLASTIC LEAGUE

7.        The University Interscholastic League (UIL) was created by The University of Texas at Austin

          to provide leadership and guidance to public school debate and athletic teachers. The purpose

          of the UIL is to organize and properly supervise contests that assist in preparing students for

          citizenship. It aims to provide healthy, character building, educational activities carried out

          under rules providing for good sportsmanship and fair play for all participants.

8.        UIL Subchapter E, Section 21 enumerates the responsibilities of a school district’s

          superintendent. Among other things, the superintendent of a member school district shall

          educate UIL student participants, coaches and other appropriate persons on UIL rules that

     Original Complaint                                                                                   3
       Case 4:21-cv-00709-ALM Document 1 Filed 09/13/21 Page 4 of 21 PageID #: 4




          could affect them, and monitor the school’s compliance with UIL rules. Pursuant to Texas

          Education Code §33.204, a coach, trainer, or sponsor for an extracurricular athletic activity

          may not encourage or permit a student participating in the activity to engage in any

          unreasonably dangerous athletic technique that unnecessarily endangers the health of a student.

          Additionally, there is a general danger of dance/tumble programs that is recognized by the

          National Center for Catastrophic Sport Injury Research (“NCCSIR”).1

B.        MEDICAL CARE AND SAFETY FOR STUDENTS IN PUBLIC SCHOOLS

9.        The State Legislature contemplates that the physical health of students are paramount. Among

          many other things, Texas Education Code §33.204 states that a School District may not

          encourage or permit a student participating in the activity to engage in any unreasonably

          dangerous athletic technique that unnecessarily endangers the health of a student.

10.       Additionally, the Texas Association of School Boards (TASB) has developed policies and

          procedures for the independent school districts in Texas. While each district is able to develop

          their own, or modify the ones suggested based upon their own local needs, they are essentially

          the same throughout the state. For instance, the TASB has developed policies and procedures

          to address issues regarding nursing services, health care related services and those regarding

          the need for emergency procedures when such a need exists.

C.        SCHOOL BOARD POLICIES AND PROCEDURES

11.       For instance, the Frisco ISD has adopted a policies called FFA (LEGAL) and FFA (LOCAL)

          [STUDENT WELFARE- WELLNESS AND HEALTH SERVICES] which both reinforce the




             1
              . https://nccsir.unc.edu/files/2013/10/NCCSIR-34th-Annual-All-Sport-Report-1982_2016_Table-Appendix.pdf

     Original Complaint                                                                                            4
      Case 4:21-cv-00709-ALM Document 1 Filed 09/13/21 Page 5 of 21 PageID #: 5




       School District’s duty to both know about a student’s health care needs and how to address

       them.

12.    Additionally, there is a policy called FFAC (LEGAL) [WELLNESS AND HEALTH

       SERVICES- MEDICAL TREATMENT] which and among many other things, addresses the

       need for prompt emergency medical services in certain situations where a student’s breathing

       is effected and life may even be at risk.

13.    There is an associated policy called FFAC (REGULATION) that addresses when School

       District personnel, often a nurse, both can and should administer medications, and especially

       when a life-threatening emergency exists. FFAC (EXHIBIT) contains guidelines as to when a

       staff member, including and especially a nurse, should address a student’s immediate health

       needs.

14.    Policy FFAF addresses the need to develop what is termed an individual health care plan for

       students who have an identified health care need. Many such students qualify for what is

       termed a Section 504 (of the Rehabilitation Act of 1973) Accommodation Plan addressing their

       medical needs. See FB (LOCAL) [EQUAL EDUCATIONAL OPPORTUNITY].

15.    Policy CK (LEGAL) [SAFETY PROGRAM/RISK MANAGEMENT] also supports all the

       above by requiring the District to have a Safety and Security Committee which has a duty to

       assure all the above is implemented. This and other related policies were developed in

       accordance with the Texas School Safety Center administered through Texas State University

       in San Marcos, Texas.

16.    Policy CKD (LEGAL) [EMERGENCY MEDICAL EQUIPMENT AND PROCEDURES] and

       CKD (LOCAL) set forth the duties of school personnel to be able to respond to Traumatic

       Injuries including and especially when a student’s ability to breath is compromised.

  Original Complaint                                                                              5
       Case 4:21-cv-00709-ALM Document 1 Filed 09/13/21 Page 6 of 21 PageID #: 6




17.       CKD (EXHIBIT) provides a checklist and report that a school official must fill out when a

          student requires emergency medical services.

18.       The District has apparently developed a packet of information to give a parent if and when they

          know a student has experienced a concussion at school.

D.        PROFESSIONAL STANDARDS OF CARE

19.       Not surprisingly, the School Nurse is often the main person involved in effectuating these

          various policies and procedures as well as athletic and coaching staff. The Texas Board Of

          Nursing (“BON”) has developed a number of Position Statements for nurses in general and

          Registered Nurses In The School Setting in particular; see also 19 T.A.C. §153.1022(a)(1)(D).

          In fact the BON Position Statement 15.14 recognizes that the provision of nursing services in

          a school is a professional “specialty,” meaning an ever higher standard of care and is expected.

          For all students where necessary an Individualized Nursing Plan is required. Importantly, and

          for a nurse in any setting, see Position Statement 15.15, they also have an independent duty to

          a patient that cannot be superceded by, for instance, a school district policy; see also 22 T.A.C.

          §213.27- .29.

E.        BOYS AND GIRLS SPORTS AT THE FRISCO ISD

20.       The Frisco Independent School District has a significant portion of its budget centered around

          boys sports, including and especially football. In concert with such an investment the District

          provides a significant amount of safety support, commensurate with the propensity for a

          football player to experience a concussion during practice or a game. Of course this includes

          not only teeth guards and helmets, and shoulder and hips padding or shin guards but padding

          around equipment for tackling and blocking in practice to reduce the possibility of concussions.

          Certain types of spearing and other practices are outlawed because they can cause head injury.

     Original Complaint                                                                                   6
       Case 4:21-cv-00709-ALM Document 1 Filed 09/13/21 Page 7 of 21 PageID #: 7




          Moreover, there are often multiple coaches around who are all required to receive specialized

          concussion training. Moreover, the School Board in concert with University Interscholastic

          League (“UIL”) standards of care monitor practice and games techniques to assure they are

          safe.

21.       It is now well-known throughout the educational and cheerleading communities that Girl’s

          Cheerleading has a significant propensity for serious is injuries and concussions. Yet the

          School District does not normally provide sufficient staff to monitor practice. Nor do they

          provide mats during practice. Nor do they require female staff to receive specific concussion

          protocol training like their male football counterparts.    Nor do they monitor practice and

          performance activities to assure they are in concert with professional standards of care. In

          summary the District does almost nothing to make the cheerleading experience for girls as safe

          as the football experience is for boys.

F.        SECTION 504 OF THE REHABILITATION ACT OF 1973

22.       Section 504 Of The Rehabilitation Act Of 1973, 29 U.S.C. §794 is a statute addressing

          discrimination based upon disability and is applicable in public schools, see 34 C.F.R. §104.31-

          104.37.

23.       An accommodation for a student with a disability is having professionally competent staff in

          general and especially during a time emergency medical care may be required.

24.       Of course, an essential accommodation is having staff able to recognize the need for immediate

          emergency medical care in non-emergent and especially emergent situations, and provide such

          care.

25.       In regard to all students with a disability staff must be provided protocols on how to reach

          Emergency Medical Services in a timely manner, when warranted.

     Original Complaint                                                                                 7
       Case 4:21-cv-00709-ALM Document 1 Filed 09/13/21 Page 8 of 21 PageID #: 8




                                VI. FACTUAL RESUME ABOUT B.P.

A.        ABOUT B.P.

26.       B.P. was born on August 17, 2007.

27.       At all times relevant to this case, she was a student at the Stafford Middle School with the

          Frisco Independent School District (“Frisco ISD”).

28.       Also, during the relevant time period giving rise to this cause of action she was participating

          in the Middle School Cheer Program.

29.       On Friday morning November 8, 2019 Coach Amanda Oakley required B.P. to participate in

          a stunt without a spotter in place, as apparently another student who normally would have been

          in position to do so was injured and unavailable.

30.       There were two other stunt teams that had their backspots in place, but Coach Oakley, who was

          in her first year, left B.P.’s group without a backspot.

31.       Importantly, the District also failed to provide the girl’s cheer program a mat or some other

          material that would have broken B.P.’s fall.

32.       Another student who was the designated Cheer Captain, and who was merely twelve years old,

          warned Coach Oakley that doing the stunt without a backspot was dangerous but Oakley was

          adamant and required B.P. to participate in the stunt anyway.

33.       Without the proper protections in place, whether it be another Coach, another student or a

          safety mat, or all, it was inevitable that B.P. would fall. And fall she did, almost from a height

          of eight feet, hitting the back of her head on the cafeteria floor.

34.       B.P. was injured at about 7:45am. She received no immediate attention from Oakley, medical

          or otherwise.



     Original Complaint                                                                                   8
      Case 4:21-cv-00709-ALM Document 1 Filed 09/13/21 Page 9 of 21 PageID #: 9




35.    B.P. almost immediately began to experience concussion like symptoms like dizziness, nausea

       and head and neck pain. She complained to Oakely. Even though Oakley knew of B.P.’s

       worsening condition she made B.P attempt the stunt again. Fortunately she did not fall. But her

       conditions worsened.

36.    At about 8:13am Coach Oakley finally emailed B.P.’s mother. In the email Oakley wrote that

       she brought B.P. to the nurse’s office. She later learned this statement was false.

37.    After practice, B.P. went to her first period English class but her teacher, Ms. Snow was able

       to see that B.P. wasn’t well and told her to go to the nurse. B.P. attempted to get to the Nurse

       Office but attempted to go to her locker. Because she alone, very confused, had double vision

       which also was becoming more and more sensitive it took her three (3) times to do so.

38.    When B.P. arrived at the nurses office, she complained of worsening headaches, light

       sensitivity, intermittent spots in her vision and neck pain. The nurse completed an initial

       inquiry. The Nurse also called other students who were witnesses into her office so she could

       a clearer picture of what had happened earlier in the morning. She soon determined what had

       been self-evident, B.P. had a concussion and required emergency medical care.

39.    The School Nurse called B.P.’s mom around 8:45am. The nurse stated (more or less) “Don’t

       throw me under the bus, but the Coach is downplaying the situation. I have spoken with the

       other girls who were at the practice. You need to get here now and her to the E.R. She has a

       concussion” B.P.’s mother was very confused as she was not aware of what the nurse was

       talking about.

40.    Mother checked her email and there was a message from Coach Oakley that “B.P. hit her head

       a tiny bit on the stunt mat. I took her to go see the nurse at school, but she was not there yet. I

       did my own testing to see how B.P. was. She was normally responsive and wasn’t feeling

  Original Complaint                                                                                    9
      Case 4:21-cv-00709-ALM Document 1 Filed 09/13/21 Page 10 of 21 PageID #: 10




        nauseous or dizzy. She said her head and neck hurt a little. When B.P.’s mother arrived at the

        school around 9;00am, the nurse told B.P.’s mother again that B.P. had a concussion and she

        needed to be taken immediately to the Hospital Emergency Room. B.P. and her mother

        immediately left the school and started the 15 minute drive to the E.R.

41.     While in the car, B.P. showed multiple signs of a severe concussion. She was very dizzy,

        extremely disorientated, and complained of double vision and headaches. And unlike her usual

        self would not answer mother’s questions but rather stare off into the distance. Mother noticed

        B.P. was not the bubbly and outgoing girl as usual.

42.     Due to the acts and omissions of Frisco ISD Staff, B.P. was injured.

43.     Staff never gave B.P. the concussion protocols their own School Policies required.

44.     No one with School District contacted Emergency Medical Services in a timely manner. B.P.

        was not provided necessary medical care in a timely manner and upon reason and belief, posit

        that this affected emotionally at the time and exacerbated those injuries.

45.     Physically, B.P, also has decreased range of motion in her cervical spine with related hormonal

        and neurotransmitter imbalances. She has severe Post-Concussion Syndrome (“PCS”) with

        Occipital and Frontal Lobe damage. B.P also has a permanent functional neurological disorder,

        vision damage to her right eye and seizures. When this occurs her brain shuts down. She also

        has decreased physical stamina.

46.     Since that time B.P. continues to experience impulsivity and distractibility, vertigo, nausea,

        poor judgement, poor balance and depth perception, tremors, stiffness, and an increase of

        severity of Attention Deficit Hyperactivity Disorder (“ADHD”) symptoms.

47.     Collectively she has what’s called “brain fog.” system, headaches and migraines, insomnia,

        nightmares, disrupted sleep patterns, memory issues, dizziness, fatigue, sensitivity to light and

  Original Complaint                                                                                  10
      Case 4:21-cv-00709-ALM Document 1 Filed 09/13/21 Page 11 of 21 PageID #: 11




          sound, irritability and decreased mental health including mood swings, personality changes,

          severe depression, anxiety and Post-Traumatic Stress Disorder.

48.       Mother later learned that this stunt was also not sanctioned for Middle School Cheer Leading

          programs, according to the National Cheer Leading Organization that sets those rules for school

          cheer.

F.        OTHER INSTANCES OF AN UNCONSTITUTIONAL CUSTOM AND PRACTICE

49.       In addition, Plaintiffs allege that the failure of the School Nurse and Staff to contact Emergency

          Medical Services was purposeful. Moreover that such failure to attain medical services in a

          timely manner caused some injuries, exacerbated others and in some cases even caused a death.

          Here Plaintiffs list a few such other public cases, where a student in a Texas Public School, who

          have also required emergency medical services but their school district staff also refused to

          contact EMS. In some cases it causes injuries, in others exacerbated them and even caused

          deaths. They include but are not limited to:

          a.       The Estate of I.C.D., Deceased et al v. Beaumont ISD; 1:18-cv-00137-MAC ( E.D. TX-

                   Beaumont Division) where Plaintiffs alleged a child with significant disabilities died

                   because staff with that School District failed to provide I.C.D. emergency medical

                   services. Among other things that cause of action alleged constitutional violations and

                   claims of discrimination based upon disabilities;

          b.       While that case was pending this Counsel attempted to amend that complaint and add

                   as plaintiffs The Estate of M.L. v. Spring ISD, The Estate of T.J. v. Aldine ISD and C.C.

                   v. Pflugerville ISD. In addition to claims of discrimination based upon disability, and

                   constitutional claims similar to those B.P. has pled above, the plaintiffs pled a

                   conspiracy cause of action among the School District’s in Texas, alleging that staff was

     Original Complaint                                                                                  11
 Case 4:21-cv-00709-ALM Document 1 Filed 09/13/21 Page 12 of 21 PageID #: 12




             trained not to call emergency medical even in the face of medically necessary services.

             That court dismissed the I.C.D. case on limitations, denied the motion to amend and

             directed the remaining plaintiffs to file a new cause in the Houston Division of the

             Southern District;

     c.      The cases of The Estate of M.L. v. Spring ISD, The Estate of T.J. v. Aldine ISD and C.C.

             v. Pflugerville ISD were all next filed in the Southern District- Houston Div. and set at

             C.A. 4:20-cv-1597 where each alleged their own constitutional claims, allegations of

             discrimination based upon disability and together a conspiracy claim. While that case

             was pending Counsel attempted to amend that complaint and add as plaintiffs A.D.B.

             v. Hallsville ISD and B.P. v. Frisco ISD, also including constitutional and

             discrimination based upon disability claims as well as the above-noted conspiracy

             claims. The various school districts filed their respective motions to dismiss. In their

             Response those plaintiffs let the Court know of other similar instances hoping that

             notice of these other instances would add support to the constitutional and conspiracy

             claims. They include the following.

             i.      On or about January 17, 2017 Destiny Cano, who was then a student at the

                     Harlandale Independent School District, experienced life-changing injuries

                     while performing an excessively dangerous performance for a school pep rally.

                     Even though her medical needs were overt the School Staff refused to call

                     emergency medical services. This case is filed in the Western District of Texas,

                     San Antonio Division at Case 5:19-cv-01296-FB and alleged constitutional

                     claims similar to those noted above as well as cliams of discrimination based

                     upon disability. The School District filed a motion to dismiss the constitutional

Original Complaint                                                                                 12
 Case 4:21-cv-00709-ALM Document 1 Filed 09/13/21 Page 13 of 21 PageID #: 13




                           claims which was granted by the District Judge The discrimination based upon

                           disability claims are still pending;

                  ii.      In April of 2016 A.I. was an 11 year old female student attending the Dallas

                           Independent School District. One day she was seriously injured when forced to

                           participate in an excessive physical exercise regime. She was later diagnosed

                           with rhabdomyolysis. Even though her injuries were also overt the School Staff

                           and Nurse likewise refused to contact emergency medical services. That case

                           was set at Poloceno v. Dallas Independent School District, No. 3:18-cv-01284-5

                           (N.D. TX- Dallas Division);2

                  iii.     Moreover, there was two drowning cases in the Houston Independent School

                           District, the first was in the Estate Of A.R. v. Houston Independent School

                           District, 4:10-cv-00533 (S.D. TX- Houston Division) where a staff member

                           stated during an investigation that HISD staff were specifically trained not to

                           call EMS. Also in the Estate of C.A. v. Houston Independent School District,

                           4:10-cv-00531 (S.D. TX- Houston Division) was another case where a student

                           was drowning at a swimming pool and not one staff member ever called EMS,

                           rather a student contacted 911.3

     d.           That court also denied the motion to amend and add new parties. It granted the motions

                  to dismiss on the constitutional and conspiracy claims, severed the M.L., T.J and C.C.




          2
              . This case was dismissed on failure to state a Title IX Claim and was affirmed by the 5th Circuit, No. 20-
10098, September 10, 2020.

          3
         . In both of these cause the District Court dismissed the cause upon motions for summary judgment. Each
was appealed to the 5th Circuit where the decisions were affirmed.

Original Complaint                                                                                                    13
      Case 4:21-cv-00709-ALM Document 1 Filed 09/13/21 Page 14 of 21 PageID #: 14




               cases into separate actions and sent the C.C. case to the Austin Division of the Western

               District. The C.C. case was set at 1:21-cv-00232-RP. The School District filed a motion

               to dismiss on the remaining constitutional claims which was granted on or about March

               29, 2021. C.C. has since filed a notice of appeal with the 5th Circuit set at 21-50356.

        e.     Plaintiffs M.L., T.J. and Cano have all filed rule 54(b) Motions asking their respective

               District Courts to severe the constitutional and conspiracy claims and issue a final

               leaving judgment on each, leaving those Plaintiffs able to join C.C. in his appeal and

               bring this issue before a panel at the Fifth Circuit Court of Appeals.

50.     Upon reason and belief and based upon all the above, Plaintiff alleges that during a training

        session or in a meeting for Staff where both formal and informal that discussions occur, Frisco

        Independent School District staff received the clear message not to contact emergency medical

        care for students who need such services. Why? Maybe to avoid the cost. Or maybe to avoid

        having an ambulance show up and school and have that occurrence get into the rumor mill. Or

        maybe to avoid contacting Child Protective Services. Or reporting it to the School Board. Or

        reporting it to the Texas Education Agency. Or reporting it the County Coroner. In any case,

        B.P. was one such student where the custom and practice of School District personnel to not

        call for Emergency Medical Services when warranted, injured another Texas child. In this case

        it was B.P.

                                        VII. STATE ACTION

51.     The Plaintiffs incorporate by reference all the above-related paragraphs with the same force and

        effect as if herein set forth. In addition, each sentence and paragraph below, likewise

        incorporates by reference as if fully set forth herein, the one above it.



  Original Complaint                                                                                 14
      Case 4:21-cv-00709-ALM Document 1 Filed 09/13/21 Page 15 of 21 PageID #: 15




52.     Frisco ISD was at all times and in all matters acting under color of state and federal law when

        they permitted B.P. to be subjected to the acts, omissions, wrongs and injuries hereinafter set

        forth.

        VIII. UNCONSTITUTIONAL POLICIES, PROCEDURES, AND PRACTICES

53.     While in a public school B.P. has a constitutionally protected right to life, liberty and the

        pursuit of happiness, pursuant to the Due Process Clause of the 14th Amendment to the United

        States Constitution.

54.     The Frisco Independent District by and through its School Board, acting under color of law and

        acting pursuant to customs and policies of the district, deprived B.P. of rights and privileges

        secured to her by the Fourteenth Amendment to the United States Constitution and by other

        laws of the United States as noted in this section.

55.     The School District had an unwritten policy, procedure, practice and custom that is

        constitutionally infirm. Specifically, that when a student would be experiencing a medical

        crisis at school staff were not permitted to contact emergency medical services, even if their

        independent awareness of any given situation, would otherwise mandated they do so. This

        unwritten but well-settled practice and custom, wasted valuable seconds where an injury and

        even one’s life was held in the balance. The failure to seek emergency medical services in a

        timely manner was a moving force in the injuries of B.P.

56.     Further, and likewise in addition and in the alternative to the failures noted above Frisco ISD

        failed to sufficiently train staff in health and safety practices for children in general, and for a

        child with a disability in particular, violating the Fourteenth Amendment of the Constitution

        of the United States for which Plaintiffs seek recovery pursuant to 42 U.S.C. §1983, thereby.

        This failure was a moving force in the injuries to B.P.

  Original Complaint                                                                                     15
      Case 4:21-cv-00709-ALM Document 1 Filed 09/13/21 Page 16 of 21 PageID #: 16




57.     Moreover and similarly in addition and in the alternative to the failures noted above Frisco ISD

        failed to sufficiently supervise staff in health and safety practices for children in general, and

        for a child with a disability in particular, violating the Fourteenth Amendment of the

        Constitution of the United States for which Plaintiffs seek recovery pursuant to 42 U.S.C.

        §1983, thereby. This failure was a moving force in the injuries of B.P.

58.     In summary, Plaintiffs contend that the failure of the Defendant School District to assure that

        a student who requires emergency medical care receives such care in a timely manner, violates

        the Fourteenth Amendment of the Constitution of the United States for which Plaintiffs seek

        recovery pursuant to 42 U.S.C. § 1983. The District surely knew of the dangers of not providing

        or securing emergency medical services, or should of known of the dangers of not providing

        a student in need, of emergency medical services in a timely manner, and as such disregarded

        the health and safety of student B.P. Such acts and omissions by the School District Defendant

        rises to the level of deliberate indifference to B.P.’s welfare.

 IX. CLAIMS FOR RELIEF UNDER TITLE IX OF THE EDUCATIONAL ACTS OF 1972

59.     Title IX of the Education Amendments of 1972 (Title IX), 86 Stat. 373, as amended, 20 U.S.C.

        § 1681 et seq., (“Title IX”) specifically notes that a public entity may be liable under Title IX

        for discrimination based upon gender or gender stereotypes. The claimant must be a member

        of a protected class; must be treated differently because of membership in that class; the

        Respondent entity must be on notice as to the allegations; be deliberately indifferent to those

        allegations and the victim must have experienced a deprivation of educational opportunities

        and/or other damages. B.P. easily satisfies all these threshold requirements.

60.     Further, the acts and omissions of the School District Respondent stand in sharp contrast to the

        safety measures that boys’ sports receive, like football where are significant safety features to

  Original Complaint                                                                                   16
      Case 4:21-cv-00709-ALM Document 1 Filed 09/13/21 Page 17 of 21 PageID #: 17




          guard against a male student getting a concussion, such difference creating a separate cause of

          action for violation of Title IX thereby.

               X. CLAIMS UNDER THE AMERICANS WITH DISABILITIES ACT

61.       The facts as previously described demonstrate violations of the Americans with Disabilities

          Act, 42 U.S.C. §12131, et seq (“ADA”).

62.       Each School District Defendant is deemed a “public entity” as defined in 42 U.S.C. §12131(1)

          and must thus satisfy the mandates of the ADA.

63.       In addition, School District Defendant and its schools are facilities whose operation constitutes

          a program and services for ADA purposes.

64.       Moreover once B.P. was injured, she too became a persons with a disability deserving

          protection and reasonable accommodations under the act, and she did not receive such

          protections or accommodations and likewise has a plausible claim under the ADA.

65.       In addition and in the alternative, once B.P. was injured, she became a persons with a disability

          deserving protection and reasonable modifications and she did not receive such protections or

          modifications and likewise has a plausible claim under the ADA.

              XI. CLAIMS PURSUANT TO THE REHABILITATION ACT OF 1973

A.        FAILURE TO ACCOMMODATE CLAIM

66.       Frisco ISD receives federal funds and thus must follow the requisites of Section 504 of the

          Rehabilitation Act of 1973, 29 U.S.C. §794. Moreover, the implementing regulations of

          Section 504 require that each state that receives disbursements, including the state’s political

          subdivisions such as local school districts, must ensure all students with disabilities are given

          appropriate and necessary accommodations, pursuant to federal law and rules. To the degree

          that a policy or practice hinders honest consideration of a disabled student’s unique and

     Original Complaint                                                                                 17
      Case 4:21-cv-00709-ALM Document 1 Filed 09/13/21 Page 18 of 21 PageID #: 18




          individualized needs and fails to accommodate that child’s disability and keep the student safe,

          it violates Section 504.

67.       Plaintiffs assert that once B.P. was injured, she became a person with a disability.

          Nevertheless, the School District failed to provide her necessary accommodations and

          modifications commensurate with her then emerging disabling condition.

68.       Accordingly, she has a plausible claim under the Rehabilitation Act, similar to the one noted

          above pursuant to the ADA, of discrimination based upon disability.

B.        HOSTILE EDUCATIONAL ENVIRONMENT CLAIM

69.       In addition and in alternative to the above, Plaintiffs assert that when B.P. became a person with

          a disability the School District had a duty to provide her professional services in a manner to

          assure she was provided a safe and non-hostile educational environment. They did not do so

          and as such, she is a victim of discrimination based upon disability, and the District has

          violated Section 504 and injured her thereby.

           XII. CLAIMS PURSUANT TO THE TEXAS HUMAN RESOURCES CODE

70.       Chapter 121 of the Texas Human Resources Code creates duties for public entity like a Public

          School District to fulfill, when serving the needs of a student with a disability like B.P.. in this

          cause. Those duties generally include the “duty to make reasonable accommodations in

          policies, practices and procedures.” Texas Human Resources Code §121.003(d)(2).

71.       If a School District fails to provide a student with a disability covered by this Chapter necessary

          “reasonable accommodations” it creates a private cause of action for that person, pursuant to

          Texas Human Resources Code §121.004(b) and the aggrieved may seek damages to remedy

          such injuries.



     Original Complaint                                                                                    18
      Case 4:21-cv-00709-ALM Document 1 Filed 09/13/21 Page 19 of 21 PageID #: 19




72.     As the Defendant School District failed to provide B.P. reasonable accommodations and she

        was injured because of such failures, she seeks damages for mental anguish and other damages

        pursuant to the Texas Human Resources Code.

                       XIII. RATIFICATION AND RESPONDEAT SUPERIOR

73.     The Defendant Frisco Independent School District School Board ratified the acts, omissions,

        customs and practices of school district personnel and staff.

74.     As a result, the Defendant Frisco Independent School District is responsible for the acts and

        omissions of staff persons who were otherwise responsible for the safety of each student

        pursuant to the theory of Respondeat Superior.

                                   XIV. PROXIMATE CAUSE

75.     Each and every, all and singular, of the foregoing acts and omissions, on the part of a Frisco

        Independent School District, taken separately and/or collectively, jointly and severally,

        constitute a direct and proximate cause of the injuries and damages set forth herein.

                                          XV. DAMAGES

76.     As a direct and proximate result of the School District Defendants’ conduct noted herein, B.P.

        has suffered injuries and damages, including but not limited to the following:

        a.     Reasonable medical care and expenses in the past;

        b.     Reasonable medical care and expenses in the future;

        c.     Physical pain and suffering in the past;

        d.     Physical pain and suffering in the future;

        e.     Mental anguish in the past;

        f.     Mental anguish in the future;

        g.     Physical impairment in the past;

  Original Complaint                                                                               19
      Case 4:21-cv-00709-ALM Document 1 Filed 09/13/21 Page 20 of 21 PageID #: 20




        h.      Physical impairment in the future;

        i.      Disfigurement in the past;

        j.      Disfigurement in the future;

        k.      Loss of equal access to educational opportunities;

        l.      out-of-pocket expenses incurred by the family and

        m.      Potential loss of earning capacity.

77.     By reason of the above subject of this lawsuit, Plaintiffs have suffered losses and damages in

        a sum within the jurisdictional limits of the Court and for which this lawsuit is brought.

                                   XVI. PUNITIVE DAMAGES

78.     The acts and omissions and of School District Defendant if true, amount to deliberate

        indifference. These acts and omissions of the Defendant School District, satisfy criteria for

        punitive damages, as contemplated by Section 1983.

              XVII. COSTS OF REPRESENTATION AND ATTORNEYS FEES

79.     It was necessary for Plaintiffs to hire the undersigned attorneys to file this lawsuit. Upon

        judgment, Plaintiffs are entitled to an award of attorney fees, taxable costs and expert fees

        under 42 U.S.C. §1983, §1985 and §1988(b), the Rehabilitation Act and the ADA pursuant to

        42 U.S.C. §2000d et seq.

                               XVIII. DEMAND FOR JURY TRIAL

80.     Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a jury trial for all issues

        in this matter.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray for judgment against the Defendant Frisco Independent School

District, in the manner and particulars noted above, and in an amount sufficient to fully compensate

  Original Complaint                                                                                 20
    Case 4:21-cv-00709-ALM Document 1 Filed 09/13/21 Page 21 of 21 PageID #: 21




them for the elements of damages enumerated above, recovery of attorney's fees and costs for the

preparation and trial of this cause of action, and for its appeal if required, together with pre- and post-

judgment interest, and court costs expended herein, and for such other relief as this Court in equity,

deems just and proper.

                                                Respectfully submitted,

                                                Cirkiel & Associates, P.C.

                                                /s/ Mr. Martin J. Cirkiel, Esq.
                                                Mr. Martin J. Cirkiel
                                                SBN: 00783829
                                                Federal Bar No. 21488
                                                marty@cirkielaw.com
                                                Cirkiel & Associates, P.C.
                                                1901 E. Palm Valley Blvd.
                                                Round Rock, Texas 78664
                                                (512) 244-6658 [Telephone]
                                                (512) 244-6014 [Facsimile]; and

                                                Mr. Anthony O’Hanlon, Esq.
                                                Anthony O’Hanlon, P.C.
                                                SBN 15235520
                                                111 South Travis Street
                                                Sherman, Texas 75090
                                                (903) 892-9133 [Telephone]
                                                (903) 957-4302 [Facsimile]

                                                ATTORNEYS FOR PLAINTIFFS




   Original Complaint                                                                                   21
